DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on page 5, filed 08/09/2021, with respect to Claim 1 have been fully considered and are persuasive, in view of instant amendment. The rejection of Claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including repairing the solar module apparatus with a replacement photovoltaic strip by softening the ECA material, as disclosed in Claim 1.
In the instant case, Chung (US 2011/0300664) discloses a solar cell interconnection method for creating a module and panel, the method comprising obtaining a top layer of a melt flowable optically transparent electrically insulating thermoplastic adhesive material having a first pattern of melt flowable electrically conductive thermoplastic adhesive thereon for making electrical connection to the front surface of solar cells;  placing a plurality of solar cells having front and back surfaces to which electrical connection may be made on the melt flowable top layer in locations with the first pattern of melt flowable electrically conductive thermoplastic adhesive adjacent the front 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898